                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                ) No. 4:16-CR-00301-DGK-1
                                                 )
KEITH L. CARNES,                                 )
                                                 )
               Defendant.                        )

     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

       On April 24, 2018, counsel for Defendant filed a motion pursuant to 18 U.S.C. § 4241 for

a determination of the mental competency of the Defendant to stand trial. That motion was

granted and, prior to holding a hearing to determine the mental competency of the Defendant, the

Court entered its Order pursuant to 18 U.S.C. § 4241(b) directing that a psychological or

psychiatric examination of the Defendant be conducted and that a psychological or psychiatric

report be filed with the Court pursuant to 18 U.S.C. § 4247(b) and (c).

       A competency hearing was held before Magistrate Judge John T. Maughmer on September

12, 2018. At the hearing, the parties stipulated that the Court could consider the forensic

psychological report of Allissa Marquez, Ph.D., and Tracy O’Connor-Pennuto, Ph.D., which

concluded Defendant is competent to understand the nature and consequences of the proceedings

against him and to assist properly in his defense. On September 17, 2018, Judge Maughmer

entered a “Report and Recommendation” that Defendant be declared competent to stand trial. No

objection was filed by either party.

       After an independent, de novo review of the record and applicable law, the Court

       ADOPTS the Report and Recommendation of Judge Maughmer in its entirety, and finds
Defendant is competent to stand trial. It is further

       ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

April 24, 2018, and the date of this Order is excluded in computing the time within which the trial

of this criminal action must commence. It is further

       ORDERED that this case is placed on the joint criminal jury trial docket commencing on

October 29, 2018.

       IT IS SO ORDERED.

Date: October 2, 2018                                  /s/ Greg Kays
                                                       GREG KAYS, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                 2
